NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604

                                 Argued October 27, 2008
                                 Decided January 28, 2009

                                          Before

                             MICHAEL S. KANNE, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 08‐1284

UNITED STATES OF AMERICA,                          Appeal  from  the  United  States  District
     Plaintiff‐Appellee,                           Court for the Northern District of Indiana,
                                                   Hammond Division.
      v.
                                                   No. 2:06‐CR‐00114
LARRY COCHRAN,
     Defendant‐Appellant.                          James T.  Moody,
                                                   Judge. 

                                        O R D E R

       Larry Cochran appeals from his conviction for possessing more than five grams of
cocaine base with the intent to distribute it.  We conclude that the prosecutor’s comment
during his opening statement that Cochran was not sitting in the courtroom by his own
choice did not deny Cochran a fair trial.  Cochran had refused to assure the court he would
not disrupt the trial, and the prosecutor’s comment did not suggest that Cochran’s absence
evidenced his guilt.  Next, the district court did not err when it denied Cochran’s motion
to suppress.  His traffic infractions provided a valid reason to stop him and to order him
No. 08-1284                                                                                   Page 2

out of the car, and the baggie of crack cocaine that then fell from Cochran’s pants justified
the search of his vehicle.  We therefore affirm Cochran’s conviction. 

                                      I. BACKGROUND

       The Hammond, Indiana police received a tip on April 17, 2006 that an African‐
American male named “Larry” who lived at 833 Gostlin Street and drove a maroon Ford
Taurus was driving around to different locations selling crack cocaine.  Four days later,
Officer Joseph Martinez saw an African‐American male in a maroon Ford Taurus at 833
Gostlin Street.  The next day, Officer Martinez saw the same person, later identified as
Larry Cochran, leave in a silver Mercury Cougar that had been parked next to the Taurus.
Officer Martinez followed the Cougar to a car dealership and watched.  He saw Cochran,
and then another male, get into a car on the dealership lot.  Another officer, Officer Nicole
Duncanson, also arrived and watched, and both suspected that a drug deal had taken place
between Cochran and the unidentified male.  

        Cochran then went back into the Cougar and drove out of the dealership. Officer
Duncanson followed.   Shortly thereafter, she pulled Cochran over for making an improper
lane change and driving without a proper registration tag.  After backup officers arrived
on the scene, the officers ordered Cochran out of the car.  When he got out, a baggie of
crack cocaine fell from his pants leg.   The officers then placed Cochran under arrest, and
five more baggies of crack cocaine soon fell from his pants leg.  The officers searched his
car,  and,  eventually,  his  trunk,  finding  additional  crack  cocaine  and  a  digital  scale.
Cochran was charged with possessing with the intent to distribute more than five grams
of crack cocaine.

         Before the trial began, Cochran refused to assure the court he would not disrupt the
trial.  The judge therefore removed him from the courtroom, and Cochran observed the
proceedings  from  his  cell  via  live  audio  and  video.    The  judge  told  prospective  jurors
during voir dire that Cochran had an absolute right not to be present in the courtroom
during his trial, that Cochran’s absence from the courtroom was not to be considered as
evidence against him, and that his absence did not create any inference of guilt.

       During the prosecutor’s opening statement, the prosecutor said to the jury:

       You  will  hear  that  on  April  22,  2006,  Officer  Joseph  Martinez,  who  is  a
       uniform police officer with the Hammond Police, is acting on a citizen’s tip,
       and  based  on  that  tip,  he’s  watching  a  man  who  turns  out  to  be  the
       defendant, Larry Cochran.  He’s watching the man drive a silver Mercury
       Cougar.  Officer  Martinez  will  testify  that  he  follows  that  silver  Mercury
No. 08-1284                                                                                  Page 3

       Cougar  based  upon  the  tip.    He  sees  a  man,  who  turns  out  to  be  Larry
       Cochran, who is not sitting before you today, by his own choice. 

(Emphasis added.)  Cochran’s attorney objected and asked that the comment on Cochran’s
absence be stricken.  The judge denied the request.  In a discussion with the attorneys
before closing argument, the judge told the prosecutor not to mention Cochran’s absence
during the government’s closing argument.  The judge also reminded the jury during its
final instructions that the defendant had an absolute right to waive his right to be present
in the courtroom during trial and that the defendant’s absence was not evidence against
him and did not create any inference of guilt.  The jury found Cochran guilty, and he
appeals.

                                        II.  ANALYSIS

       A.      Prosecutor’s Opening Statement

        The  first  question  on  appeal  is  whether  the  prosecutor’s  comment  during  his
opening statement that Cochran was not sitting before the jury by his own choice infringes
on Cochran’s Fifth or Sixth Amendment rights.  A prosecutor may not offer a defendant’s
failure to testify or a defendant’s exercise of his Sixth Amendment rights as substantive
evidence of his guilt. United States v. Willis, 523 F.3d 762, 773 (7th Cir. 2008); United States
v. Ochoa‐Zarate, 540 F.3d 613, 617‐18 (7th Cir. 2008).  A prosecutor’s comments infringe on
a defendant’s constitutional rights when: (1) it was the prosecutor’s “manifest intention”
to use the defendant’s silence or exercise of his Sixth Amendment rights as evidence of
guilt;  or  (2)  the  remark  was  of  such  a  character  that  the  jury  would  “naturally  and
necessarily” treat it as such. Willis, 523 F.3d at 773; Ochoa‐Zarate, 540 F.3d at 618.  

        In this case, the prosecutor’s comment that Cochran was not sitting before the jury
by  his  own  choice  does  not  suggest  a  manifest  intention  to  use  the  exercise  of  any
constitutional  right  as  evidence  of  Cochran’s  guilt,  nor  would  a  jury  “naturally  and
necessarily” take the comment as such.  The prosecutor did not mention Cochran’s silence,
and the comment essentially repeated what the jury had already heard from the judge.  The
prosecutor  also  did  not  say  “Why  isn’t  Cochran  here?”  or  anything  that  might  have
suggested there was something improper about Cochran’s absence from the trial.  In fact,
we have already declined to find error in a prosecutor’s comments regarding a defendant’s
refusal to be present in the courtroom.  In Resnover v. Pearson, 965 F.2d 1453, 1465 (7th Cir.
1992), we stated:

       [T]he prosecutor’s comments regarding Resnover’s refusal to be present in
       the courtroom during the penalty phase of the trial do not amount to error.
       Indeed, the excerpts are not comments on Resnoverʹs refusal to testify . . . .
No. 08-1284                                                                                     Page 4

       The prosecutor’s statements merely pointed out that the defendants were
       absent  from  the  courtroom;  they  did  not  comment  on  either  defendant’s
       exercise of his privilege against self‐incrimination.

Consistent  with  our  decision  in  Resnover,  we  conclude  that  the  remarks  here  did  not
comment  on  Cochran’s  constitutional  rights.    We  note,  though,  that  it  did  not  seem
necessary for the prosecutor to say during opening statement that Cochran was not sitting
before the jury “by his own choice.”  It seems the prosecutor could have just as easily said
that Officer Martinez “sees a man, who turns out to be Larry Cochran, the defendant in the
case today” and left it at that.  The judge had  informed the jurors that Cochran would not
be present in the courtroom during trial, so the jurors already knew he would not be there.

        In any event, even if there was any error, it was harmless.  The evidence against
Cochran was overwhelming.  After officers pulled over Cochran, multiple baggies of crack
cocaine fell out of his pants leg.  They found additional crack cocaine in the car, along with
a digital scale in the trunk.  And after waiving his Miranda rights, Cochran admitted he was
transporting cocaine twice a week, and that he had nineteen kilos to deliver that night.
Finally,  the  district  court  judge  gave  multiple  reminders  to  the  jury  that  it  should  not
consider Cochran’s absence as evidence against him. 

       B.       Motion to Suppress

        Cochran  also  argues  that  the  district  court  should  have  granted  his  motion  to
suppress the crack cocaine found during the traffic stop.  In doing so, he first contends that
the stop of the car he was driving was unreasonable and violated the Fourth Amendment.
Officer  Duncanson  stopped  Cochran’s  car  because,  in  violation  of  Indiana  state  law,
Cochran  made  an  improper  lane  change  and  did  not  have  a  proper  registration  tag.
Cochran does not dispute that he committed the two traffic infractions, and those were
legal bases to stop his car.  See Whren v. United States, 517 U.S. 806, 809‐10 (1996) (officers
can  stop  a  vehicle  when  they  have  probable  cause  to  believe  a  traffic  violation  has
occurred).  In addition, although Cochran argues that Officer Duncanson followed his car
after  he  left  the  car  dealership  with  the  intent  of  stopping  and  searching  it,  “[u]lterior
motives do not invalidate a police stop for a traffic violation, no matter how minor, if a
motor vehicle law infraction is detected.”  United States v. Murray, 89 F.3d 459, 461 (7th Cir.
1996); see also United States v. Bass, 325 F.3d 847, 850 (7th Cir. 2003) (“Any ulterior motive
an officer may have for making the stop is irrelevant.”).

        Cochran  next argues that even if  there  was a  legal basis to  stop his vehicle,  the
officers did not have probable cause to search him and his car.  Unfortunately for Cochran,
this argument fails as well.  First, an officer may order a driver out of a car during a valid
traffic stop for officer safety reasons, and the officer need not first make any showing that
No. 08-1284                                                                                Page 5

the driver posed a threat to officer safety.  See Pennsylvania v. Mimms, 434 U.S. 106, 112 n.6
(1977) (“[O]nce a motor vehicle has been lawfully detained for a traffic violation, the police
officers  may  order  the  driver  to  get  out  of  the  vehicle  without  violating  the  Fourth
Amendment’s proscription of unreasonable searches and seizures.”); see also Maryland v.
Wilson, 519 U.S. 408, 412 (1997).  The officers were therefore justified in ordering Cochran
out of the car.

        After Cochran got out of his car, a baggie containing what the officers thought to be
(and what was later confirmed to be) crack cocaine fell out of his pants leg.  That entitled
the officers to seize the baggie under the plain view doctrine and gave them reason to place
him under arrest for drug possession, which they did.   See United States v. Bruce, 109 F.3d
323, 328 (7th Cir. 1997).  Then, because Cochran was lawfully under arrest, the officers
could search him and the passenger section of his vehicle as a search incident to the lawful
arrest.  See, e.g., Ochana v. Flores, 347 F.3d 266, 271 (7th Cir. 2003).  And when they found
drugs in the console, they were entitled to search the rest of the car, including the trunk.
United States v. Thornton, 197 F.3d 241, 248‐49 (7th Cir. 1999).  The stop and subsequent
searches were all lawful under the Fourth Amendment, and the district court properly
denied Cochran’s motion to suppress.

                                     III.  CONCLUSION

       The judgment of the district court is AFFIRMED.